Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 1 of 15 Page ID #:339




                Exhibit A
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 2 of 15 Page ID #:340
            Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 1 of 14 Page ID #:1



    Mark W. Bucher
  2 mark@calpolicycenter.org
    CA S.B.N. # 210474
  3 Law Office of Mark W. Bucher

  4
    18002 Irvine Blvd., Suite 108
    Tustin, CA 92780-3321
  5 Phone: 714-313-3706
  6
    Fax: 714-573-2297

  7   Brian K. Kelsey (Pro Hae Vice Application to be Filed)
  8   bkelsey@libertyjusticecenter.org
      Reilly Stephens (Pro Hae Vice Application to be Filed)
  9   rstephens@libertyjusticecenter.org
 10   Liberty Justice Center
      190 South LaSalle Street
 11   Suite 1500
 12   Chicago, Illinois 60603
      Phone: 312-263-7668
 13   Fax: 312-263-7702
 14
      Attorneys for Plaintiff
 15

 16                             UNITED STATES DISTRICT COURT
 17                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 18
      Cara O'Callaghan and Jenee Misraje,            Case No.   2:19-cv-02289 .TLS (DFMx)
 19

 20                     Plaintiffs,
                                                     COMPLAINT SEEKING
 21
      v.                                             DECLARATORY RELIEF,
 22                                                  INJUNCTIVE RELIEF, AND
    Regents of the University of California;         DAMAGES FOR DEPRIVATION OF
 23
    Teamsters Local 2010; and Xavier Becerra,        FIRST AMENDMENT RIGHTS
 24 in his official capacity as Attorney General
    of California,
 25

 26                    Defendants.
 27

 28
           Case No.
           COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
           DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 3 of 15 Page ID #:341
          Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 2 of 14 Page ID #:2



                                           INTRODUCTION
  2          1.      Government employees have a First Amendment right not to be compelled by
  3   their employer to join a union or to pay any fees to that union unless an employee
  4   "affirmatively consents" to waive that right. Janus v. AFSCME, 138 S. Ct. 2448, 2486
  5   (2018). Such a waiver must be "freely given and shown by 'clear and compelling'
  6   evidence." Id.
  7          2.      Defendants have limited Plaintiffs' withdrawal from their governmental union
  8   to an arbitrary window of time and insist that Plaintiffs can only exercise their First
  9   Amendment rights at that time.
 10          3.      Union dues deduction authorizations signed by government employees in
 11   California before the Supreme Court's decision in Janus cannot constitute affirmative
 12   consent by those employees to waive their First Amendment right not to pay union dues or
 13   fees. Union members who signed such agreements could not have freely waived their right
 14   to not join or pay a union because the Supreme Court had not yet recognized that right.
 15          4.      Government employees also have a First Amendment right of freedom of
 16   association not to be represented in collective bargaining negotiations by a group that they
 17   disagree with. The First Amendment protects "[t]he right to eschew association for
 18   expressive purposes," Janus, 138 S. Ct. at 2463, and "[fJreedom of association ... plainly
 19   presupposes a freedom not to associate." Roberts v. United States Jaycees, 468 U. S. 609,
 20   623 (1984 ).
 21          5.      The State of California is violating Plaintiffs' First Amendment rights to free
 22   speech and freedom of association through its laws that require employees to associate with
 23   labor unions and to require that those unions be the "exclusive representative" of all
 24   employees. Cal. Gov't Code§§ 3570, 3571.l(e), 3574, and 3578.
 25          6.      Therefore, Plaintiffs bring this case under 42 U.S.C § 1983 and 28 U.S.C. §
 26   2201(a), seeking declaratory and injunctive relief, as well as damages in the amount of the
 27   dues previously deducted from their paychecks.
 28
         Case No.                                  2
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 4 of 15 Page ID #:342
          Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 3 of 14 Page ID #:3



  1                                            PARTIES
  2         7.      Plaintiff Cara O'Callaghan ("O'Callaghan") is the finance manager of the
  3   Sport Club program, employed by the Department of Recreation at the University of
  4   California, Santa Barbara ("UCSB"). She resides in Santa Barbara County, California.
  5         8.      Plaintiff Jenee Misraje ("Misraje") is an administrative assistant employed in
  6   the Geography Department at the University of California, Los Angeles ("UCLA"). She
  7   resides in Los Angeles County, California.
  8         9.      Defendant Regents of the University of California (the "Regents") are the
  9   governing board of the University of California system. They are sued in their official
 10   capacity. UCLA and UCSB are campuses of the University of California system overseen
 11   by the Regents. The Office of the General Counsel of the Regents is authorized to accept of
 12   service of process on the Regents at 1111 Franklin Street, 8th Floor, Oakland, California
 13   94607 in Alameda County, California.
 14         10.     Defendant Teamsters Local 2010 (the "Union") is a labor union with offices
 15   in this district at 9900 Flower Street, Bellflower, California 90706 in Los Angeles County,
 16   California.
 17         11.     Defendant Attorney General Xavier Becerra (the "Attorney General") is sued
 18   in his official capacity as the representative of the State of California charged with the
 19   enforcement of state laws, including the provisions challenged in this case. His address for
 20   service of process is 300 South Spring Street, Los Angeles, California, 90013 in Los
 21   Angeles County.
 22
 23                                JURISDICTION AND VENUE
 24         12.     This case raises claims under the First and Fourteenth Amendments of the U.S.
 25   Constitution and 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under 28
 26   U.S.C. § 1331 and 28 U.S.C. § 1343.
 27         13.     Venue is proper because a substantial portion of the events giving rise to the
 28   claims occurred in the Central District of California. 28 U.S.C. 1391(b)(2).
         C~eN~                                     3
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 5 of 15 Page ID #:343
          Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 4 of 14 Page ID #:4



  1                                              FACTS
  2          14.    O'Callaghan was employed by UCSB from 2000 to 2004 and has been
  3   continuously employed by UCSB since August 2009.
  4          15.    When O'Callaghan began her latest stint of employment at UCSB, she did not
  5   join the Union but, instead, was forced to pay agency, or "fair share," fees to the Union.
  6          16.    On May 31, 2018, a Union representative came to O'Callaghan's workplace
  7   and pressured workers to join the Union. The Union representative did not inform
  8   O'Callaghan of the impending decision in Janus and the important effects it would have on
  9   her rights as a public employee. O'Callaghan relied on this lack of information and signed
 1O an application joining the Union and authorizing it to deduct union dues from her paycheck.

 11          17.    On July 25, 2018, upon learning of the Janus decision of June 27, 2018,
 12   O'Callaghan sent a letter to the Union resigning from the Union. The same day she sent a
 13   letter to UCSB requesting that it stop deducting union dues from her paycheck.
 14          18.    In a letter dated July 24, 2018, the Union responded that she was free to resign
 15   her membership at any time; however, her payroll deductions would continue until and
 16   unless she gave notice pursuant to the terms of the collective bargaining agreement between
 17   the Union and UCSB. The letter did not explain what those terms were.
 18          19.    Under the terms of the collective bargaining agreement, notice was required to
 19   be written and sent via U.S. mail to both the Union and UCSB during the thirty days prior
 20   to the expiration of their collective bargaining agreement, which would not occur until
 21   March 31, 2022.
 22          20.    On October 16, 2018, Liberty Justice Center sent a letter to UCSB demanding
 23   that it immediately stop deducting union dues from O'Callaghan's paycheck.
 24          21.    On October 24, 2018, UCSB referred the Liberty Justice Center letter to the
 25   Union via e-mail.
 26          22.    On November 9, 2018, the Union confirmed to UCSB via e-mail that it should
 27   continue to deduct union dues from O'Callaghan's paycheck.
 28
         Case No.                                 4
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 6 of 15 Page ID #:344
          Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 5 of 14 Page ID #:5



  1          23.    On November 29, 2018, UCSB sent a letter to Liberty Justice Center stating
  2   that it would continue to deduct union dues from O'Callaghan's paycheck.
  3          24.    The Regents have deducted union dues and agency fees from O'Callaghan's
  4   paychecks since she began employment in 2000 and have, on information and belief,
  5   remitted those dues to the Union. The Regents continue to deduct those dues, now
  6   approximately forty-one ($41) dollars per month, despite O'Callaghan's repeated requests
  7   that the deductions be stopped.
  8          25.    Misraje has been employed by UCLA since May 2015.
  9          26.    On July 27, 2015, Misraje signed an application joining the Union and
 1O authorizing it to deduct dues from her paycheck.
 11          27.    On August 8, 2018, Misraje sent a letter to the Union requesting to withdraw
 12   her union membership.
 13          28.    On August 9, 2018, the Union responded to Misraje via e-mail that she would
 14   be dropped as a full member of the Union, but she could not end the deduction of union
 15   dues from her paycheck except during a time window. The Union did not explain to her
 16   when that time window would occur.
 17          29.    On August 27, 2018, Misraje sent an e-mail to the Union, requesting that it
 18   immediately terminate her union membership and stop deducting union dues from her
 19   paycheck. She also sent an e-mail to UCLA, requesting it to stop deducting union dues from
 20   her paycheck.
 21          30.    On the same day, UCLA responded that it could not grant her request because
 22   all such requests must come through the Union under California law.
 23          31.    On the same day, the Union replied, that Misraje was no longer a member of
 24   the Union but that she could not end the deduction of union dues from her paycheck except
 25   during a time window.
 26          32.    On October 11, 2018, Misraje, once agam, sent an e-mail to the Union
 27   requesting that it withdraw her membership and stop deducting union dues from her
 28   paycheck.
         Case No.                                5
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 7 of 15 Page ID #:345
          Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 6 of 14 Page ID #:6



  1           33.     On the same day, the Union responded that her membership had been
  2   terminated; however, the Union continued to receive dues deducted from her paycheck.
  3           34.   On November 8, 2018, Misraje requested again through an e-mail to UCLA
  4   that it stop deducting union dues from her paycheck.
  5           35.     On the same day, UCLA responded that it could not grant her request because
  6   all such requests must come through the Union under California law.
  7           36.   On November 29, 2018, Misraje sent another e-mail to the Union requesting
  8   that it stop deducting union dues from her paycheck.
  9           37.     On November 30, 2018, Misraje followed up the previous day's e-mail with a
 1O letter to the Union requesting that it stop deducting union dues from her paycheck. She also
 11   sent a letter to UCLA requesting the same.
 12           38.     On December 5, 2018, UCLA sent an e-mail to Misraje rejecting her request
 13   agam.
 14           39.     On December 7, 2018, the Union responded that Misraje was free to resign her
 15   membership at any time; however, her payroll deductions would continue until and unless
 16   she gave notice pursuant to the terms of her union application.
 17           40.   Under the terms of the union application Misraje signed on July 27, 2015,
 18   notice is required to be written and sent to both the Union and UCLA during a fifteen-day
 19   window "at least sixty (60) days, but not more than seventy-five (75) days" before the
 20   anniversary date of the signed agreement.
 21           41.   The Regents have deducted union dues from Misraje's paychecks since she
 22   began employment in May 2015 and have, on information and belief, remitted those dues
 23   to the Union. The Regents continue to deduct those dues, now approximately fifty-three
 24   ($53) dollars per month, despite Misraje's repeated requests that the deductions be stopped.
 25
 26                           COUNT I: Injunction against dues deduction
 27           42.   The allegations contained in all preceding paragraphs are incorporated herein
 28   by reference.
         Case No.                                  6
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 8 of 15 Page ID #:346
          Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 7 of 14 Page ID #:7



  1         43.       42 U.S.C. § 1983 provides a cause of action for injunctive relief against any
  2   person who, under color of law of any state, subjects any person within the jurisdiction of
  3   the United States to a deprivation of any rights, privileges, or immunities secured by the
  4   Constitution.
  5         44.       The rights to free speech and freedom of association in the First Amendment
  6   have been incorporated to and made enforceable against the states through the Fourteenth
  7   Amendment guarantee of Due Process. Janus, 138 S. Ct. at 2463; NAACP v. Alabama, 357
  8   U.S. 449 (1958); Git/ow v. New York, 268 U.S. 652 (1925).
  9         45.       O'Callaghan and Misraje (collectively, "Plaintiffs") do not affirmatively
 10   consent to remaining members of the Union or to having union dues or fees deducted from
 11   their paychecks by the Regents and the Union.
 12         46.       The Regents are state actors and are deducting union dues from Plaintiffs'
 13   paychecks under color of state law.
 14          47.      The Union is acting in concert with the Regents to collect union dues from
 15   Plaintiffs' paychecks without their consent and to prohibit Plaintiffs from withdrawing from
 16   the Union. In acting in concert with the Regents, the Union is acting under color of state
 17   law because it is utilizing the state payroll system to exact its dues and is acting pursuant to
 18   an exclusive collective bargaining agreement negotiated with a state entity.
 19          48.      Becerra is a state actor, who is defending California laws allowing for the
 20   deduction of dues from Plaintiffs' paychecks without their affirmative consent under color
 21   of state law.
 22          49.      Forcing Plaintiffs to be members of the Union and to pay dues or fees to the
 23   Union violates their First Amendment rights to free speech and freedom of association.
 24   Janus v. AFSCME, 138 S. Ct. 2448, 2486 (2018).
 25          50.      Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
 26   Union immediately to withdraw their membership and to stop deducting union dues or fees
 27   from their paycheck.
 28
         Case No.                                  7
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 9 of 15 Page ID #:347
          Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 8 of 14 Page ID #:8



            51.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
 2    Regents immediately to stop deducting union dues from their paycheck.
  3         52.     Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
 4    immediately to stop defending California laws allowing for the deduction of dues from
  5   Plaintiffs' paychecks without their affinnative consent.
  6

  7                          COUNT II: Declaration against dues deduction
  8         53.     The allegations contained in all preceding paragraphs are incorporated herein
  9   by reference.
 10         54.       28 U.S.C. § 2201 (a) allows a court of the United States, as a remedy, to declare
 11   the rights and other legal relations of interested parties.
 12         55.     Plaintiffs are entitled to a declaration from this Court that deducting union dues
 13   after a government employee has requested that they stop is a violation of the First
 14   Amendment.
 15

 16   COUNT III: Declaration that California dues deduction statutes are unconstitutional
 17          56.      The allegations contained in all preceding paragraphs are incorporated herein
 18   by reference.
 19          57.      Under California law, government employers are instructed to rely on unions
 20   to determine which employees have authorized dues deductions, and employee requests to
 21   stop deductions must be directed to the union rather than the employer. Cal. Gov't Code
 22   §1157.12.
 23          58.      Under California law, unions may adopt reasonable provisions regarding the
 24   dismissal of members from the union. Cal. Gov't Code§ 3515.5.
 25          59.      Under California law, unions may adopt a "maintenance of membership
 26   provision" regarding how and when government employees can withdraw from a union.
 27   Cal. Gov't Code§ 3515.
 28
         Case No.                                    8
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 10 of 15 Page ID
       Case 2:19-cv-02289 Document 1 Filed
                                     #:34803/27/19 Page 9 of 14 Page ID #:9



           60.     Under California law, government employees can be forced to remam
 2   members of a union without their consent, as long as the collective bargaining memorandum
 3   of understanding contains a "maintenance of membership" provision, which must allow
 4   employees to withdraw from the union only thirty days prior to the expiration of the
 5   memorandum by signing a withdrawal letter to the union and to the Controller. Cal. Gov't
 6   Code§§ 3513(i) and 3583.
 7         61.     Plaintiffs are entitled to a declaration from this Court that Cal. Gov't Code§§
 8   1157.12, 3513(i), 3515, 3515.5, 3583, and all related provisions constitute an
 9   unconstitutional violation of their First Amendment rights to free speech and freedom of
1O association for prohibiting their immediate withdrawal from the Union and stoppage of their
11   dues deductions.
12

13                                COUNT IV: Refund of union dues
14          62.    The allegations contained in all preceding paragraphs are incorporated herein
15   by reference.
16          63.    Because Plaintiffs were not given the option of paying nothing to the Union
17   as a non-member of the Union, they could not have provided affirmative consent to join
18   the Union. Any consent that Plaintiffs may have given to dues collection was not "freely
19   given" because it was given based on an unconstitutional choice between union
20   membership or the payment of union agency fees without the benefit of union
21   membership. Janus, 138 S. Ct. at 2486.
22          64.      If Plaintiffs' choice had been between paying union dues or paying nothing,
23   they would have chosen to pay nothing. Therefore, Plaintiffs' alleged consent, compelled
24   by the false information and false dichotomy given to them, was not "freely given." Id.
25          65.      Plaintiffs are entitled under 42 U.S.C. § 1983 to monetary damages from the
26   Union in the amount of all dues and fair share fees deducted and remitted to the Union since
27   the commencement of their employment.
28
        Case No.                                  9
        COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
        DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 11 of 15 Page ID
      Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 10 of 14 Page ID #:10
                                      #:349



 1                       COUNT V: Injunction against exclusive representation
 2            66.     The allegations contained in all preceding paragraphs are incorporated herein
 3   by reference.
 4            67.     "Compelling individuals to mouth support for views they find objectionable
 5   violates that cardinal constitutional command, and in most contexts, any such effort would
 6   be universally condemned." Janus, 138 S. Ct. at 2463.
 7            68.     For this reason, the Supreme Court has repeatedly affirmed that "[f]orcing free
 8   and independent individuals to endorse ideas they find objectionable is always demeaning
 9   ...   a law commanding 'involuntary affirmation' of objected-to beliefs would require 'even
10   more immediate and urgent grounds' than a law demanding silence." Janus, 138 S. Ct. at
11   2464 (2018) (quoting West Virginia Bd. ofEd. v. Barnette, 319 U.S. 624,633 (1943)).
12             69.    Therefore, courts should scrutinize compelled associations strictly, because
13   "mandatory associations are permissible only when they serve a compelling state interest
14   that cannot be achieved through means significantly less restrictive of associational
15   freedoms." Knox v. SEJU, 567 U.S. 298,310 (quoting Roberts v. United States Jaycees, 468
16   U.S. 609,623 (1984)) (internal quotation marks omitted).
17             70.    In the context of public sector unions, the Supreme Court has likewise
18   recognized that "[ d]esignating a union as the employees' exclusive representative
19   substantially restricts the rights of individual employees. Among other things, this
20   designation means that individual employees may not be represented by any agent other
21   than the designated union; nor may individual employees negotiate directly with their
22   employer." Janus, 138 S. Ct. at 2460.
23             71.    California law expressly grants the unions the right to speak on Plaintiffs'
24   behalf on matters of serious public concern, including the wages, hours, and other
25   conditions of employment of public employees like Plaintiffs'. Cal. Gov't Code §
26   3562( q)(l ). These topics are inherently political questions in the context of public sector
27   unions. Janus, 138 S. Ct. 2473.
28
           Case No.                                 10
           COMPLAJNT SEEKJNG DECLARATORY RELJEF, INJUNCTJVE RELJEF, AND DAMAGES FOR
           DEPRIV A Tl ON OF FIRST AMENDMENT RJGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 12 of 15 Page ID
      Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 11 of 14 Page ID #:11
                                      #:350



            72.    Under color of state law, the Regents have designated the Union as Plaintiffs'
 2   exclusive representative for bargaining purposes and has negotiated the terms and
 3   conditions of Plaintiffs' employment with the Union. Cal. Gov't Code §§ 3570 and 3574.
 4          73.    Under color of state law, the Union has acted as Plaintiffs' exclusive
 5   representative in negotiating the terms and conditions of their employment.
 6          74.    This designation compels Plaintiffs to associate with the Union and, through
 7   its representation of them, it compels them to petition the government with a certain
 8   viewpoint, despite that viewpoint being in opposition to Plaintiffs' own goals and priorities
 9   for the State of California.
10          75.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
11   Union immediately to stop serving as the exclusive representative of Plaintiffs for collective
12   bargaining purposes.
13          76.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
14   Regents immediately to stop recognizing the Union as the exclusive representative of
15   Plaintiffs for collective bargaining purposes.
16          77.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
17   immediately to stop defending California laws recognizing the Union as the exclusive
18   representative of Plaintiffs for collective bargaining purposes.
19

20                    COUNT VI: Declaration against exclusive representation
21          78.      The allegations contained in all preceding paragraphs are incorporated herein
22   by reference.
23          79.    Plaintiffs are entitled to a declaration from this Court that recognizing the
24   Union as the exclusive representative of Plaintiffs for collective bargaining purposes is a
25   violation of the First Amendment.
26

27       COUNT VII: Declaration that California exclusive representation statutes are
28                                   unconstitutional
        Case No.                                  11
        COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
        DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 13 of 15 Page ID
                                     #:351
      Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 12 of 14 Page ID #:12



            80.     The allegations contained in all preceding paragraphs are incorporated herein
 2   by reference.
 3          81.     Under California law, the Regents shall recognize the Union as the exclusive
 4   representative of Plaintiffs if a majority of employees in the bargaining unit approve, and
 5   no other unions have been recognized. Cal. Gov't Code§ 3574.
 6          82.     Under California law, the Regents shall meet and confer with the Union, which
 7   shall serve as the exclusive representative of Plaintiffs. Cal. Gov't Code§ 3570.
 8          83.     Under California law, the Union must act as the exclusive representative of all
 9   employees in the bargaining unit, including Plaintiffs, whether they want to be represented
10   by the Union or not. Cal. Gov't Code§§ 3571.l(e) and 3578.
11          84.     Plaintiffs are entitled to a declaration under 42 U.S.C. § 1983 and 28 U.S.C. §
12   2201(a) that Cal. Gov't Code§§ 3570, 3571.l(e), 3574, 3578, and all related provisions
13   constitute an unconstitutional violation of Plaintiffs' First Amendment rights to free speech
14   and freedom of association for requiring the Union to serve as their exclusive representative
15   for bargaining purposes.
16

17                                      PRAYER FOR RELIEF
18          Plaintiffs respectfully request that this Court:
19            a. Enjoin the Union to withdraw Plaintiffs from union membership and to stop
20                 collecting dues from Plaintiffs' paychecks;
21            b. Enjoin the Regents from deducting dues from Plaintiffs' paychecks;
22            c. Enjoin Becerra from defending California laws allowing for the deduction of
23                 union dues from Plaintiffs' paychecks.
24            d. Declare that deducting union dues after a government employee has requested
25                 that they stop is a violation of the First Amendment.
26            e. Declare that Cal. Gov't Code§§ 1157.12, 3513(i), 3515, 3515.5, 3583, and all
27                 related provisions constitute an unconstitutional violation of Plaintiffs' First
28                 Amendment rights to free speech and freedom of association for prohibiting
        Case No.                                  12
        COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
        DEPRIVATION OF FIRST AMENDMENT RIGHTS
Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 14 of 15 Page ID
                                      #:352
      Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 13 of 14 Page ID #:13



 1                their immediate withdrawal from the Union and stoppage of their dues
 2                deductions.
 3           f. Award monetary damages against the Union for all union dues and agency fees
 4                collected from Plaintiffs during their employment;
 5           g. Enjoin the Union from serving as the exclusive representative of Plaintiffs for
 6                collective bargaining purposes;
 7           h. Enjoin the Regents from recognizing the Union as the exclusive representative
 8                of Plaintiffs for collective bargaining purposes;
 9           1.   Enjoin Becerra from defending California laws recognizing the Union as the
10                exclusive representative of Plaintiffs for collective bargaining purposes;
11          J. Declare that recognizing the Union as the exclusive representative of Plaintiffs
12                for collective bargaining purposes is a violation of the First Amendment;
13           k. Declare that Cal. Gov't Code§§ 3570, 3571.l(e), 3574, 3578, and all related
14                provisions constitute an unconstitutional violation of Plaintiffs'           First
15                Amendment rights to free speech and freedom of association for requiring the
16                Union to serve as their exclusive representative for bargaining purposes;
17           I. Award Plaintiffs their costs and attorneys' fees under 42 U.S.C. § 1988; and
18           m. Award Plaintiffs any further relief to which they may be entitled and such other
19                relief as this Court may deem just and proper.
20

21   Dated: March 27, 2019                    Respectfully submitted,
22                                            /s/ Mark W. Bucher
23
                                              Mark W. Bucher
                                              mark@calpolicycenter.org
24                                            CA S.B.N. # 210474
25                                            Law Office of Mark W. Bucher
                                              18002 Irvine Blvd., Suite 108
26                                            Tustin, CA 92780-3321
27                                            Phone: 714-313-3706
                                              Fax: 714-573-2297
28
       Case No.                                   13
       COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
       DEPRIVATION OF FIRST AMENDMENT RIGHTS
 Case 2:19-cv-02289-JVS-DFM Document 45-1 Filed 05/24/19 Page 15 of 15 Page ID
                                      #:353
    · Case 2:19-cv-02289 Document 1 Filed 03/27/19 Page 14 of 14 Page ID #:14



 I                                      Isl Brian K. Kelsey
 2                                      Brian K. Kelsey (Pro Hae Vice to be Filed)·
                                        bkelsey@libertyjusticecenter.org
 3                                      Reilly Stephens (Pro Hae Vice to be Filed)
 4                                      rstephens@libertyjusticecenter.org
                                        Liberty Justice Center
 5                                      190 South LaSalle Street
 6                                      Suite 1500
                                        Chicago, Illinois 60603
 7                                      Phone: 312-263-7668
 8                                      Fax: 312-263-7702

 9                                      Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28
      Case No.                             14
      COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
      DEPRIVATION OF FIRST AMENDMENT RIGHTS
